Citation Nr: 0822072	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  02-11 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an earlier effective date prior to June 2, 
1997 for the grant of a 100 percent disability rating for 
chronic obstructive pulmonary disease (COPD) for the purpose 
of accrued benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
October 1958.  The appellant is the veteran's widow.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied entitlement to accrued benefits. The 
appellant perfected an appeal of the August 2001 rating 
determination to the Board.  

In a January 2005 decision, the Board determined that new and 
material evidence had been received to reopen the claim of 
entitlement to service connection for a seizure disorder for 
accrued purposes but denied the claim on the merits.  Also, 
the Board denied entitlement to an earlier effective date 
prior to June 2, 1997 for the grant of a 100 percent 
disability rating for COPD for accrued purposes.  The 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a May 2007 
opinion, the Court affirmed the Board's decision to deny 
service connection for a seizure disorder for accrued 
purposes, reversed the Board's decision that the veteran's 
claim for disability compensation for COPD was final, set 
aside that part of the Board's decision that denied the 
appellant an earlier effective date for the grant of a 100 
percent disability rating for COPD for accrued purposes, and 
remanded the matter for further adjudication consistent with 
the opinion.  


FINDINGS OF FACT

1.  On June 2, 1997, the veteran filed a claim for service 
connection of COPD, which was previously denied by a Board 
decision rendered in August 1995.  

2.  New and material evidence, other than service department 
records, was received after the Board's August 1995 final 
disallowance, and service connection was established for COPD 
with the assignment of a 100 percent evaluation effective the 
date of receipt of the claim to reopen.


CONCLUSION OF LAW

The legal criteria for entitlement to an earlier effective 
date prior to June 2, 1997 for the grant of a 100 percent 
disability rating for COPD for the purpose of accrued 
benefits have not been met.  38 U.S.C.A. §§ 5110, 5121 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.400(q), 3.1000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim, what subset of the necessary 
information or evidence, if any, the claimant is to provide 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in an August 2003 letter, the RO provided 
notice to the appellant regarding what information and 
evidence is needed to substantiate a claim for accrued 
benefits, as well as what information and evidence must be 
submitted by the appellant and the types of evidence that 
will be obtained by VA.   

The information and evidence that have been associated with 
the claims file includes the veteran's service medical 
records, post-service treatment records, and lay statements.

As discussed above, the appellant was notified and aware of 
the evidence needed to substantiate her claim and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The appellant was an active 
participant in the claims process, submitting statements that 
set forth her contentions.  In May 2008, the appellant 
indicated that she did not have anything else to submit.  
Thus, she has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have any effect on the case or to cause injury to 
the appellant.  This is particularly true in that the scope 
of inquiry into an accrued-benefits claim is limited to the 
evidence existing and in VA's constructive possession at the 
time of the veteran's death.  See Bonny v. Principi, 16 Vet. 
App. 504, 507-08 (2002); 38 C.F.R. § 3.1000(a), (d)(4) 
(2007).  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Analysis

In a May 2000 rating decision, the RO effectuated the Board's 
grant of service connection for COPD and assigned a 
noncompensable evaluation effective from June 2, 1997, and a 
100 percent evaluation effective from April 29, 1999.  In an 
August 2000 rating decision, the RO awarded a higher rating 
of 100 percent for the period prior to April 29, 1999, 
effective from June 2, 1997.  In the May 2007 opinion, the 
Court reversed the Board's determination that the veteran had 
no disability compensation claim for COPD pending at the time 
of his death.  The Court noted that the veteran had a full 
year after the August 2000 RO decision to submit a notice of 
disagreement, and therefore, the veteran's disability 
compensation claim for COPD was not a "finally adjudicated 
claim" at the time of his death.  See 38 C.F.R. § 3.160 
(2007) (defining a "pending claim" as "an application, 
formal or informal, which has not been finally adjudicated" 
and defining a "finally adjudicated claim" as one "which 
has been allowed or disallowed by the agency of original 
jurisdiction, the action having become final by the 
expiration of 1 year after the date of notice of an award or 
disallowance, or by denial on appellate review, whichever is 
the earlier").  Thus, the Court concluded that upon receipt 
of the appellant's application for accrued benefits and 
assertion of error in the decision awarding the veteran 
disability compensation with an effective date of June 2, 
1997, the Board should have reviewed his claims file to 
ascertain whether the claim of error had merit or not.   

The Court further noted that the following contentions of the 
VA were wrong:  there was no error warranting remand because 
the veteran was not entitled to an earlier effective date as 
a matter of law because the effective date was the date of 
his claim to reopen and no earlier date may be assigned; and 
because the veteran was paid benefits back to 1997 and 
accrued benefits may only be paid for the two-year period 
prior to the veteran's death (i.e., only back to September 
1998), the veteran could not be entitled to receive any 
additional benefits.  The Court maintained that with regard 
to the assignment of an earlier effective date, although an 
effective date generally could be no earlier than the date a 
claim to reopen was submitted, there were exceptions.  One 
such exception is when the claim is reopened based on 
previously missing service records, in which case the 
effective date can be as early as the date of receipt of 
claim on which the prior evaluation was made.  38 C.F.R. 
§ 3.400(q)(2) (2007).  The Court therefore concluded that an 
earlier effective date is not precluded as a matter of law.  
The Court then asserted that "the record on appeal contains 
documents suggesting that missing service medical records 
were obtained as part of the reopened claim."  

The Court maintained that with regard to any limitation on 
the time period for which accrued benefits might be paid, the 
U.S. Court of Appeals for the Federal Circuit (in Terry v. 
Principi, 367 F.3d 1291, 1294-95 (Fed. Cir. 2004)) had 
rejected an interpretation that accrued benefits could only 
be paid for the two-year period preceding the death of a 
claimant.  Rather, benefits may be paid for any two-year 
period that they are otherwise due and unpaid.  The Court 
noted that to the extent that VA was arguing that the 
veteran's receipt of retroactive benefits for COPD from June 
1997 until his death in September 2000 consumed the maximum 
two-year allotment for which accrued benefits might have been 
paid, VA's argument was inapposite.  The Court concluded that 
the appellant was seeking an effective date earlier than June 
1997, a period for which benefits had not been paid, and if 
an earlier effective date was warranted, the appellant would 
be entitled to payment of the associated accrued benefits for 
a period not to exceed two years.  

The Board notes that a decision of the RO becomes final and 
is not subject to revision on the same factual basis unless a 
notice of disagreement is filed within one year of the notice 
of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2007).  Likewise, a Board decision is final 
unless the Chairman of the Board orders reconsideration.  See 
38 U.S.C.A. §§ 7103(a), 7104 (West 2002); 38 C.F.R. § 
20.1100(a) (2007).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be considered by the adjudicating agency of 
original jurisdiction.  This comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to VA.  38 C.F.R. 
§ 3.156(c)(2007).  

The veteran's original claim of entitlement to service 
connection for COPD on a direct basis was denied by the Board 
in a decision rendered in August 1995.  At the time of that 
decision, the Board considered evidence that included the 
veteran's service treatment records, which were initially 
received by the RO in 1965 in connection with a claim for 
compensation benefits the veteran filed at that time.  The 
Board noted the following:

The veteran's service medical record reflects that 
he was seen in May 1955 for an undiagnosed 
bronchial condition.  DA Form No. 8-24, May 17, 
1955.  The condition was not deemed chronic, the 
records do not indicate that the condition was 
restrictive in nature, and there is no hint of 
evidence suggesting that the veteran suffered from 
any long term residuals.  The service medical 
records next show that the veteran was treated for 
a cold in April 1956.  Similar to the May 1955 
entry, the veteran was not required to return for 
treatment nor was he placed on limited duty.  These 
are the only entries in his service medical record 
for any kind of "bronchial" conditions.  The rest 
of his service medical records are silent for any 
findings of any type of bronchial or pulmonary 
condition.  Furthermore, the separation examination 
report notes that the veteran was found to be 
clinically normal in all respects, with no 
indication of a bronchial condition, disability, or 
disease.

Following the August 1995 Board decision denying his claim 
for service connection for COPD, the veteran sought 
reconsideration of that decision, which was denied by a 
September 1996 letter.  The veteran thereafter appealed to 
the Court, who dismissed the appeal in a May 1997 Order.  

The veteran filed a request to reopen his claim for 
compensation benefits with the RO on June 2, 1997.  In a 
February 1998 rating decision, the RO denied service 
connection for COPD as due to smoking in service.  The 
veteran perfected an appeal of the denial to the Board.  In 
an October 1999 decision, the Board decided that the veteran 
had not submitted a well-grounded claim for service 
connection for COPD as due to tobacco use in service.  The 
veteran appealed the Board's decision to the Court.  In a 
February 2000 joint motion by the Secretary of VA and the 
veteran through his representative, it was agreed that the 
Board improperly determined that the veteran's lung 
disability claim was not well-grounded.  The parties noted 
that the Board improperly limited the issue on appeal to 
entitlement to service connection to COPD on the basis of in-
service tobacco use and that the Board should have explored 
all reasonably raised theories of entitlement to service 
connection for COPD, including service connection on a direct 
basis.  The parties agreed that an October 1999 statement 
from Dr. D. served to both reopen and well-ground the 
veteran's claim for service connection for COPD.  It was 
noted that the statement from Dr. D. could be construed as 
indicating that the veteran was being treated for advanced 
emphysema and chronic bronchitis, and that the veteran had 
reported experiencing symptoms of the disorders since his 
active military service.  By Order dated in February 2000, 
the Court granted the joint motion of the parties, vacated 
that part of the Board's October 1999 decision that denied 
service connection for COPD due to tobacco use, and remanded 
the matter to the Board for action consistent with the joint 
motion.  

In an April 2000 decision, the Board granted service 
connection for COPD on a direct basis as according to a 
competent medical opinion that it was at least as likely as 
not that the veteran's in-service respiratory symptoms 
represented the early manifestations of his currently 
diagnosed COPD.  In reaching this determination, the Board 
considered all the relevant evidence of record, including the 
service treatment records dated in May 1955 and April 1956 
discussed above, as well as a January 2000 medical nexus 
opinion from Dr. D. received by the Board in March 2000.  The 
Board therefore concluded that in light of the entire 
evidentiary record showing the veteran's in-service 
respiratory problems, a continuity of increasing respiratory 
symptomatology in the post-service years, and the considered 
opinion of the veteran's treating VA physician over the last 
several years, linking his current COPD with his in-service 
respiratory problems, the evidence supported the grant of 
service connection for COPD on a direct service-incurrence 
basis.

The Board observes that the record clearly reflects that the 
basis for reopening the veteran's claim and finding the claim 
well-grounded was Dr. D.'s October 1999 medical opinion.  
There were no "missing service medical records" obtained as 
part of the reopened claim.  The service treatment records, 
including records dated in May 1955 and April 1956, 
considered by the Board in the April 2000 decision were the 
same as those considered in the August 1995 Board decision.  

The veteran filed his claim to reopen a claim for service 
connection for COPD on June 2, 1997.  If new and material 
evidence, other than service department records, is received 
after a final disallowance, the effective date of an award of 
compensation for a service-connected disability will be the 
date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) 
(2007).  Here, the RO granted service connection and assigned 
a 100 percent rating for the veteran's service connected COPD 
effective the date he filed his claim to reopen-June 2, 
1997.  Consequently, the appellant is not entitled to an 
earlier effective date prior to June 2, 1997 for the grant of 
a 100 percent disability rating for COPD for accrued 
purposes.  As an earlier effective date is not warranted, the 
appellant is also not entitled to payment of any associated 
accrued benefits for a period not to exceed two years where 
the veteran died prior to December 16, 2003, and he was in 
receipt of payment for a 100 percent rating for COPD 
effective from June 2, 1997, until his death on September 26, 
2000.  


ORDER

Entitlement to an earlier effective date prior to June 2, 
1997 for the grant of a 100 percent disability rating for 
COPD for the purpose of accrued benefits is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


